DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 03, 2021.

Claim Interpretation
	Claim 1 recites: “ [a] formulation … comprising: at least one surfactant of Formula I … and at least one of one or more solvents and one or more defoaming agents.”
The examiner understands claim 1 to be directed to any one of the following:
A surfactant of formula I, and a solvent, and a defoaming agent;
A surfactant of formula I, and a solvent;
A surfactant of formula I, and a defoaming agent;
A surfactant of formula I.

the surfactants of the present disclosure, may function as both defoaming agent and surfactant.”  Therefore, a composition consisting of the surfactant alone or comprising the surfactant of formula I, reads on claim 1 because the surfactant reads on the claimed defoaming agent.

Response to Arguments
Applicant’s arguments, filed October 29, 2021, with respect to anticipation by Schorzmann have been fully considered and are persuasive.  The rejection under 35 USC 102 of claims 1-4 has been withdrawn. 

Regarding the rejection under 35 USC 102(a)(2) of claims 1-4 for being anticipated by Asirvatham et al., has been withdrawn in view of applicant’s statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person.
Regarding the double patenting, applicant requested reconsideration of the rejection in light of the fact that the pending claims in the present application call for additional limitations including at least one of one or more solvents and one or more defoaming agents.  The examiner respectfully disagrees.  As noted in the above remarks regarding claim interpretation, claim 1 is seen as being directed to a composition comprising a surfactant of formula 1.  While claim 1 requires at least a solvent or a defoaming agent, the surfactant of formula I satisfies the defoaming agent limitation.  Therefore, a composition comprising a surfactant of formula I is considered to read on claim 1.  U.S. Patent 11,008,348 and each co-pending application applied in the double patenting rejection claim a surfactant of formula I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,008,348. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the instant claims are recited in the patented claims.

Claims 1-3 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims in each of the following co-pending application numbers: 17/127033; 17/118312; 17/120032; 17/120035; 17/118304.

Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the instant claims are recited in the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716